Citation Nr: 0028651	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-31 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
disability characterized as residual scars of the left inner 
thigh and right ischium.

3.  Entitlement to an effective date prior to May 13, 1996, 
for the assignment of a 10 percent evaluation for a scar to 
the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968, to include combat service in the Republic of 
Vietnam; he is in receipt of awards to include a Purple Heart 
Medal for wounds incurred in combat.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Oakland, California.  
In connection with his appeal the veteran testified at a 
videoconference hearing in August 2000, and accepted such 
hearing in lieu of an in-person Travel Board hearing.  See 
38 C.F.R. § 20.700(e) (1999).  A transcript of the hearing is 
associated with the claims file.  

Although the veteran perfected an appeal relevant to the 
issue of entitlement to service connection for a cervical 
spine disorder, and included testimony on that issue at the 
time of the August 2000 hearing, in a written statement 
received at the hearing he withdrew the matter from appellate 
consideration.  Accordingly, such will not be further 
discussed herein below.  See 38 C.F.R. § 20.204 (1999).

The claim of entitlement to an evaluation in excess of 10 
percent for disability characterized as residual scars of the 
left inner thigh and right ischium is discussed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  There is competent evidence of record plausibly relating 
lumbar spine problems to combat injuries the veteran 
sustained in Vietnam.  

2.  The most probative evidence of record shows that the 
veteran incurred a post-service injury to the lumbar spine to 
which his currently diagnosed lumbar spine disability is 
attributable.

3.  In a rating decision dated in February 1987, the RO 
established service connection for right shoulder scarring 
and assigned a noncompensable evaluation, effective November 
19, 1986; that decision became final in the absence of a 
timely appeal.

4.  The RO first received a claim of entitlement to an 
increased rating for a right shoulder scar on May 13, 1996.  

5.  In a rating decision dated in September 1999, the RO 
increased the evaluation assigned to right shoulder scarring 
to 10 percent, effective May 13, 1996.

6.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's February 1987 rating 
decision.

7.  It was not first factually ascertainable within one year 
prior to May 13, 1996, that the veteran met the criteria for 
a 10 percent rating for right shoulder scarring.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
lumbar spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A lumbar disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

3.  The criteria for an effective date prior to May 13, 1996, 
for the assignment of a 10 percent evaluation for service-
connected residual scarring of the right shoulder, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Available service medical records document incurrence of 
shell fragment wounds to the left thigh and right shoulder on 
March 29, 1968.  X-rays revealed no significantly large 
pieces to be removed and the veteran was discharged from 
medical care the following day.  The report of medical 
examination dated in September 1968, at release from active 
duty, shows that the veteran's spine was clinically evaluated 
as normal.  Service records are negative for complaints, 
findings or diagnoses pertinent to the lumbar spine or right 
hip.

On November 20, 1986, the RO received the veteran's claim for 
VA compensation benefits for residuals to include scarring of 
the right shoulder.

A report of x-ray examination, dated in November 1986, 
indicates a normal lumbar spine.  Accompanying records 
indicate the veteran's complaints of right hip pain and back 
tenderness in the sacroiliac region.  The impression was 
questionable etiology, possible synovitis or bursitis and to 
rule out lumbar disc disease.

In a rating decision dated in February 1987, the RO 
established service connection for shell fragment wound scars 
to the left thigh, right ischium and right shoulder, based on 
scarring, and assigned a zero percent evaluation combined, 
effective November 20, 1986.  The RO notified the veteran of 
that decision by letter dated in February 1987; he did not 
appeal.

On May 13, 1996, the RO received the veteran's request to 
reopen his claims relevant to scarring.  At that time the 
veteran indicated he was seeking benefits based on cervical 
and thoracic spine problems residual to his fragment wounds.  
In a statement received in August 1996, the veteran indicated 
he had been thrown into the air at the time he incurred his 
shell fragment wounds, landing on his back and thus 
subsequently experiencing traumatic arthritis of his right 
shoulder and his back.  In a statement received in October 
1996, the veteran reported he had experienced hip and back 
pain since his service in Vietnam.  He indicated his belief 
that the pain was caused by the concussion he incurred when a 
land mine exploded and he landed on his back, also incurring 
shrapnel wounds at that time.  He stated that he lived with 
the pain and that in 1990, his back and joints started 
aching.  He indicated that a Dr. C. Carver told him his back 
had slowly been deteriorating.  He stated that workers' 
compensation had paid for much of his medical care.  

The claims file contains private records of medical treatment 
and evaluation by C. Carver, M.D., received in October 1996.  
Those records reflect medical treatment for thoracolumbar 
spine problems from November 1990 up until May 1996.  In 
November 1990, the veteran presented with low back pain 
extending into both hips, stated to have begun in 
approximately April 1990 while employed as an auto body 
fender repair man.  A consultation report, dated in April 
1991, notes that the veteran had incurred an industrial 
injury to his back approximately one year earlier.  In 
May 1992, the veteran underwent surgery for lumbar 
spondylosis with micro-instability.  Subsequent x-ray reports 
indicate good spinal alignment post surgical fusion.

In a rating decision dated in January 1997, the RO denied 
service connection for disability of the back.


In May 1997, the veteran's spouse contacted Dr. Carver and 
advised him that the veteran had landed on his buttocks and 
back in service after a land mine detonated.  She advised 
that the veteran's VA claim centered on the contention that 
the force with which the veteran fell to the ground could be 
a factor in the deterioration of his back and that VA would 
further consider the claim if the veteran could obtain an 
opinion from his treating physician.  In a letter dated in 
June 1997, Dr. Carver stated:

[i]ndeed, all trauma related to the spine 
in [the veteran's] past has contributed 
to his spondylitic disease and 
deterioration of his lumbar spine.  
Certainly, trauma such as you describe in 
your May 28, 1997 communication, in which 
[the veteran] was tossed through the air 
from a mine explosion, would contribute 
to his over all lumbar spine condition 
and to a degree, to the need for surgery 
and his residual disability.

A VA record dated in November 1997 indicates that the veteran 
had problems to include chronic back discomfort and chronic 
bilateral shoulder discomfort.  

In January 1998 the veteran presented for a VA examination.  
The veteran reported injury in Vietnam, with a landmine blast 
knocking him 25 or 30 feet and landing on his back.  The 
veteran reported a two-week period prior to return to combat 
duty.  He stated that after discharge he would tire easily.  
He reported he first noted back pain in 1986, primarily 
involving the right buttock.  The VA examiner later reviewed 
the claims file and noted the absence of complaints of back 
pain in service.  The examiner also considered statements 
from Dr. Carver.  X-rays showed a small fragment in the right 
pelvic area.  In comments the VA examiner stated that the 
veteran reported no episodes of back pain until 18 years 
after service and that 

based upon review of records and the physical examination, 
the examiner did not, 

find substantial evidence that his 
current back problems are causally 
related to his acknowledged injury while 
in the service.  Specifically, the lack 
of complaints of back pain at the time of 
his separation from the Marine Corps, and 
his reported lack of symptoms for 18 
years, suggest that his surgery was to 
treat symptoms which arose as part of the 
aging process, and perhaps repetitive 
trauma during his employment following 
separation from the service.  I note in 
his record that he is reported to have an 
industrial injury resulting in back pain.  
Details of this are not present in the C-
file, but such an injury would be more 
reasonably identified as a proximate 
cause of his need for back surgery than 
the more remote injury while in the 
service.  To summarize, I do not find 
evidence to support [the veteran's] 
belief that his back surgery was required 
for treatment of a service-connected 
injury.

Also conducted in February 1998 was an examination of the 
veteran's scars.  The VA examiner noted a well-healed right 
shoulder scar, causing no problems at that time.  The 
examiner indicated that the right shoulder scar appeared to 
have spread and might actually be some kind of stretch mark.  

In a rating decision dated in February 1999, the RO increased 
the evaluation assigned to right shoulder scarring from zero 
to 10 percent effective May 13, 1996.  

The claims file contains documentation from the Social 
Security Administration (SSA), to include medical records 
considered by that agency in connection with the veteran's 
claim for SSA benefits.  A private record indicates a 
diagnosis of lumbosacral strain, with onset approximately 20 
weeks earlier.  State compensation records indicate that the 
veteran was pushing a one-ton flatbed truck in April 1990 
when he strained his lower and middle back.  He was off work 
from August to October 1990 and then again from November 
1990.  In connection with medical evaluation for compensation 
purposes the veteran denied prior symptoms with regard to the 
mid- or low back.  He did note a service-incurred shrapnel 
wound to the left thigh and groin resulting in infrequent 
right hip and buttock pain.  The veteran also related that 
evaluation by a VA facility revealed some limited fracture to 
the right hip area causing symptomatology, but no significant 
problem with the low back.  In a compensation form completed 
in August 1991, the veteran indicated that he worked for the 
same employer for 20 years and that Dr. Carver had indicated 
the veteran "just wore out my back on this job."   

In a statement dated in September 1999, the veteran indicated 
that he was in a land mine explosion in Vietnam and was 
thrown off a cliff necessitating two weeks' hospitalization 
in a field hospital.  He indicated that thereafter he had a 
limp and was in constant pain for years, at times 
experiencing leg numbness and dragging.  He stated that such 
symptoms existed before his 1990 industrial accident.  

In a statement dated in August 2000, Dr. G. Wahl related that 
the veteran had had continued back problems and expressed 
agreement with Dr. Carver that "the trauma the patient had 
when he was tossed into the air in a mine explosion would 
contribute to the overall lumbar spine degeneration."

In August 2000, the veteran testified at a Video Conference 
before the undersigned member of the Board.  The veteran 
related the circumstances of his injuries incurred in 
Vietnam.  He stated that when the landmine exploded he was 
blown from the crest of a hill downward.  He indicated that 
his wounds were dressed at a field hospital and that 
afterwards his right hip and lower back pained him.  He 
stated that he sought no treatment during service.  He 
indicated he went to a physician in 1981 or 1982 and was 
prescribed medication for the severe pain.  He also indicated 
he received conservative treatment over the years.  The 
veteran denied post-service trauma to the spine.  His spouse 
indicated there had been an injury in 1990, when the veteran 
experienced back pain and required surgery after pushing a 
truck onto a floor jack.  

The claims file also contains a lay statement from the 
veteran's parents, received in August 2000, and indicating 
knowledge of the veteran's back problems since service.

I.  Service Connection

Pertinent Laws and Regulations

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For a claim of entitlement to service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
See Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Court has elaborated that the second and third Caluza 
elements may also be satisfied under 38 C.F.R. § 3.303(b) 
(1999), by the submission of (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. 
Gober, 10 Vet. App. at 495-97.  However, even under this 
regulation, medical evidence is required to demonstrate a 
relationship between a present disability and the continuity 
of symptomatology if the condition is not one where a lay 
person's observations would be competent.  See Niemiec v. 
West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) 
(the Court found the veteran's claim not well grounded where 
there was no medical evidence of a chronic psychiatric 
disorder manifested in service, and where there was no 
medical evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

The veteran's claim of entitlement to service connection for 
a lumbar disorder is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that the claims file contains an 
opinion by a competent physician that the veteran's reported 
in-service back trauma contributed to his existing spinal 
disability.  The Board is also satisfied that all relevant 
and available facts have been properly developed.  The 
veteran has been examined by VA in connection with his claim, 
and the RO contacted the veteran to ensure that any 
additional, relevant evidence had been requested for 
inclusion in the claims file.  He has also had the 
opportunity to present argument in connection with a personal 
hearing.  The Board finds all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained, and 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

In this case the Board first notes that the veteran is a 
combat veteran.  Combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

Where a veteran has established that he is a combat veteran, 
Collette and Caluza v. Brown, 7 Vet. App. 498 (1995), set out 
the correct application of 38 U.S.C.A. § 1154(b), requiring a 
three-step, sequential analysis:  1)  Has the claimant 
produced "satisfactory lay or other evidence of such injury 
or disease."  "Satisfactory evidence" is defined as 
"credible evidence that would a allow a reasonable fact 
finder to conclude that the alleged injury or disease was 
incurred in or aggravated by the veteran's combat service"; 
2)  Is the proffered evidence "consistent with the 
circumstances, conditions, or hardships of such service"; 
and 3)  Once these first two steps are met, the Secretary 
will accept the combat veteran's evidence as sufficient proof 
of service incurrence, even if no official record of such 
incurrence exists, unless the government can meet the burden 
of showing "clear and convincing evidence to the contrary."  
Only in the third step may contrary evidence, such as a 
Report of Medical Examination at Separation, be brought into 
play.  Collette, 82 F.3d at 393.  

It must be noted however that the presumption afforded under 
38 U.S.C.A. § 1154(b) deals only with the question of whether 
a particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  The Court has recently 
clarified that the presumptions of § 1154(b) are applicable 
to the in-service incurrence prong of the Caluza test, but 
not to the elements of current disability or nexus between a 
current disability and service.  Kessel v. West, 13 Vet. App. 
9 (1999) (en banc).

Also, in the adjudication that follows a finding of well 
groundedness, the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this case the Board accepts as credible the veteran's 
account of injuring his back in connection with his combat 
trauma during service.  Such allegation is consistent with 
the veteran's combat participation and other injuries 
incurred as a result of a landmine explosion despite the 
absence of pertinent in-service complaints or diagnoses.  The 
Board also acknowledges post-service evidence of existing 
lumbar disability.  However, there still must be competent 
and probative evidence that the veteran's current lumbar 
disability is causally related to the reported in-service 
incident.  In that regard the Board emphasizes the absence of 
lumbar complaints in service and, moreover, the fact that the 
report of medical examination at discharge showed the 
veteran's lumbar spine to be normal.  Service records do not 
show any chronic lumbar spine condition.  See 38 C.F.R. 
§ 3.303(a), (b).  Nor is there any evidence of lumbar 
arthritis within the initial post-service year to warrant 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board also emphasizes that the veteran did not seek 
benefits based on lumbar spine problems for many years after 
service despite seeking benefits for his shrapnel wound 
residuals.  A veteran's delay in asserting a claim can 
constitute negative evidence which weighs against that 
belated claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

The first medical evidence of record of a lumbar spine 
disorder appears in 1990, over two decades after the 
veteran's discharge from service.  Notably, such evidence 
references a work-related injury wherein the veteran 
developed a back problem after pushing a vehicle.  The 
veteran did report a relevant medical history to include his 
in-service injuries to the thigh and shoulder; however, he 
specifically denied prior lumbar problems in connection with 
medical evaluations for his worker's compensation claim.  

Here, the Board notes the opinion provided by Dr. Carver, the 
veteran's treating physician.  The Board points out that such 
opinion was requested by the veteran's spouse, with the 
indication that such was needed for VA to consider the 
veteran's claim.  Dr. Carver then responded that all spinal 
trauma in the veteran's past had contributed to his 
spondylitic disease.  Dr. Carver specifically addressed the 
injury in-service, as related to him by the veteran's spouse.  
Dr. Carver indicated that being "tossed through the air" 
would contribute to the veteran's overall lumbar spine 
condition.  The Board does not question Dr. Carver's medical 
competence.  However, it does not appear that Dr. Carver had 
access to the veteran's complete medical history specifically 
service medical records.  Nor did Dr. Carver address the 
significance, if any, of the interval gap between service and 
the veteran's documented complaints and treatment for back 
problems, notably after his work-related injury.  Similarly, 
Dr. Wahl, who concurred with Dr. Carver, does not appear to 
have reviewed any relevant records.

In contrast to the above is the opinion provided by a VA 
physician in January 1998.  That examiner examined the 
veteran's spine and provided a report of findings and 
conclusions as to the nature of the veteran's spinal 
disorder.  The examiner thereafter reviewed the claims file, 
to include service medical records and Dr. Carver's records 
and opinion.  The VA examiner emphasized the absence of 
documented in-service treatment or complaints relevant to the 
back, and in fact the absence of reported back problems until 
18 years after service.  The VA examiner concluded that there 
was no substantial evidence to relate the  veteran's back 
problems to service and indicated instead that the veteran 
had back surgery to treat symptoms that arose due to the 
aging process and perhaps repetitive trauma during his post-
service employment.  The VA physician concluded that 
referenced post-service employment injury to the lumbar spine 
would be more reasonably identified as the proximate cause of 
the veteran's back surgery than a more remote injury in 
service.

The Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  In 
this case, the Board finds the VA opinion, based on a more 
complete and accurate review of relevant records, to be more 
probative than the summary opinions offered by Drs. Carver 
and Wahl.  There is no other competent opinion relating 
lumbar spine disability to service in the current record.

The veteran himself has provided a continuity of 
symptomatology.  Such is not supported by the probative 
evidence of record that instead suggests a lack of any back 
problems for decades after service, until the time of a post-
service industrial injury.  In any case, spondylitis/disc 
disease is not a disease given to lay observation so as to 
obviate the need for a nexus opinion by a competent medical 
professional.  The record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
his own opinions on medical diagnoses or causation competent 
and to establish entitlement to service connection.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, this is not a case in which the evidence is in 
relative equipoise.  Rather, the preponderance of the 
competent and probative evidence shows the absence of in-
service lumbar complaints or diagnoses, with post-service 
incurrence of a back injury at work resulting in lumbar 
disability.  The most probative medical evidence relates 
currently identified lumbar disability to the veteran's age 
and/or his post-service, work-related injury, and dissociates 
such existing lumbar disability from service.  Accordingly, 
the veteran's claim is denied. 


II.  Effective Dates

The veteran was discharged from active duty September 19, 
1968.  The RO did not receive a claim for VA benefits based 
on right shoulder scarring during the initial post-service 
year.  Rather, service connection was established for 
scarring of the right shoulder residual to a shell fragment 
wound, effective November 19, 1986, the date the RO first 
received the veteran's application for VA compensation 
benefits.  See 38 C.F.R. § 3.400.  At the time of the 
February 1987 rating decision, the RO assigned a zero percent 
evaluation and notified the veteran of such decision by 
letter dated March 12, 1987. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (1999).  Absent appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).  

Based on the above, the Board notes that the February 1987 
rating decision became final absent the veteran's timely 
expression of disagreement.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The final February 1987 rating decision 
precludes assignment of an effective date prior to February 
1987.  Lalonde v. West, 12 Vet. App. 377 (1999) (holding that 
a claim made prior to a final denial cannot serve as the 
basis for an earlier effective date); Perry v. West, 12 Vet. 
App. 365 (1999)

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  
38 C.F.R. § 3.104(a) (1999).  The Court has provided that if 
a claimant wishes to reasonably raise CUE "there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  The veteran has not in this case 
expressed an intent to claim, or identified a basis for a 
claim of, CUE in the February 1987 RO decision.  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (1999).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a) (1999).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (1999).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, as in this case, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1) (1999); see also 38 C.F.R. 
§ 3.155(a).  The Board further notes that the Court has held 
that the VA has constructive knowledge of documents generated 
by VA medical facilities even if such records are not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).

A review of the claims file reveals that subsequent to the 
February 1987 decision, the RO next received correspondence 
from the veteran pertinent to his right shoulder scar rating 
on May 13, 1996.  Such is the date assigned to the 10 percent 
evaluation for service-connected scarring of the right 
shoulder currently in effect.  In the interim between the 
final February 1987 decision and the May 13, 1996, claim for 
increase the RO did not receive correspondence indicative of 
the veteran's intent to pursue a higher evaluation, nor does 
review of the evidentiary record reveal any VA medical record 
indicative of increased disability from right shoulder 
scarring so as to constitute an informal claim for benefits.  

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  The RO in this case assigned an effective date 
as of the date of receipt of the veteran's May 13, 1996, 
claim for increase.  

Applicable laws and regulations further set out, however, 
that the effective date of an award of increased compensation 
may be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus the 
Board has also considered whether the medical evidence of 
record is indicative of an increase in the one year prior to 
May 13, 1996.  A review of such evidence, particularly VA 
outpatient records dated prior to May 13, 1996, fails to 
reveal findings pertinent to right shoulder scar 
symptomatology from which an increase is factually 
ascertainable.  

Here the Board notes that VA must review all the evidence of 
record (not just evidence not previously considered) to 
determine the proper effective date.  See Hazan v. Gober, 10 
Vet. App. 511, 518 (1997).  However, the Court and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 as meaning that if the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case the Board need not question whether the increase 
in the veteran's disability was, in fact, first manifest 
subsequent to May 13, 1996, as such conclusion would not 
benefit the veteran in assignment of an earlier effective 
date.  The veteran argues that his 10 percent evaluation 
should be effective back to 1986, the effective date of the 
grant of service connection.  As stated, the final 1987 
decision precludes assignment of an effective date back to 
1986, and the Board also emphasizes the absence of pertinent 
evidence in the one-year period prior to May 13, 1996, to 
warrant an effective date based on 38 C.F.R. § 3.400 (o)(2).  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(1999) pertaining to skin disabilities.  The Board reviewed 
all of the evidence "of record" (to include consistent with 
Bell, supra), but notes that there are no records pertaining 
to the veteran's right shoulder scar within the one-year 
period prior to May 1996, and thus it cannot be said that the 
increase in disability was first factually ascertainable 
within the year prior to his claim.  See Harper v. Brown, 10 
Vet. App. at 126; 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-
98.  The date of receipt of claim, May 13, 1996, is thus the 
earliest date an increase may be assigned in this case.

In sum, the February 1987 decision that failed to assign a 
compensable evaluation for right shoulder scarring became 
final absent the veteran's appeal and the RO first received 
evidence that may be considered a claim for increase May 13, 
1996.  A review of the entire evidentiary record reveals no 
VA records in the interim between the final decision and May 
1996 that may be accepted as an informal claim for increase, 
and reveals no evidence that an increase was first factually 
ascertainable within the year prior to receipt of the May 
1996 claim for an increase.  Accordingly, an effective date 
prior to May 13, 1996, is denied.  





ORDER

The claim of entitlement to service connection for a lumbar 
spine disorder is well grounded; that claim is denied.

An effective date prior to May 13, 1996, for the assignment 
of a 10 percent evaluation for service-connected scarring of 
the right shoulder, is denied.


REMAND

The Board notes that the veteran is currently service-
connected for disability characterized as fragment wound 
scars of the left inner thigh and right ischium with retained 
shrapnel and right hip/groin pain, assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999) pertaining to scarring.  

Available service medical records document incurrence of 
shell fragment wounds only to the left lower extremity, not 
the right, and service discharge records note no defects or 
abnormalities pertinent to the right hip.

A report of x-ray examination, dated in November 1986, 
indicates a density over the right ischium but an otherwise 
normal hip joint and bony structures in the hip area.  Other 
records indicate a questionable retained fragment in the 
groin area.

As noted above, in a rating decision dated in February 1987, 
the RO established service connection for shell fragment 
wound scars to the left thigh, right ischium and right 
shoulder, based on scarring, and assigned a zero percent 
evaluation combined, effective November 20, 1986.  The RO 
denied service connection for urinary hesitancy and claimed 
wounds to the testicles at that time and provided no 
rationale for the inclusion of the right ischium in the 
service connection grant. 

Diagnostic testing in April 1987 again revealed a density at 
the right pelvic region.  

In a rating decision dated in December 1997, the RO amended 
the veteran's compensation award to reflect assignment of a 
zero percent evaluation for fragment wound scars to the right 
shoulder and the separate 10 percent evaluation for fragment 
wound scars of the left inner thigh and right ischium with 
retained shrapnel and right hip/groin pain.  Such ratings are 
currently in effect.  In the supplemental statement of the 
case issued in December 1997, the RO advised the veteran that 
his right hip pain was included in the evaluation for 
fragment wound scars and that further testing was being 
accomplished to determine evidence of a hip fracture.  In a 
statement received in January 1998, the veteran advised he 
was "satisfied with the grant of 10% from 12-1-86.  I 
withdraw this issue."  See 38 C.F.R. § 20.204 (1999).  

In February 1998 the veteran appeared for an examination of 
his scars.  The VA examiner noted well-healed left inner 
thigh and right shoulder scars, causing no problems at that 
time.  The examiner commented that the mentioned right 
ischium abnormalities were not noticed on physical 
examination.  The diagnoses were well-healed scars times two 
of the left inner thigh and a scar of the right shoulder that 
appeared to have spread.

The RO included the issue of entitlement to an increased 
evaluation for left thigh/right ischium scarring in rating 
decisions dated in February and March 1999.  The veteran then 
disagreed, arguing entitlement to separate compensable 
evaluations for each condition, i.e., the left thigh and the 
right hip, and perfected a new appeal.  

The report of VA examination dated in June 1999 indicates 
that the veteran has two scars on his left inner thigh that 
were nondeforming and nontender.  Also noted was that the 
veteran believed he had retained shell fragments in the area 
of the right ischium.  The examiner noted chronic muscle pain 
involving the psoas group as well as right hip pain.

In August 2000, the veteran testified at a Video Conference 
before the undersigned member of the Board.  The veteran 
related the circumstances of his injuries incurred in 
Vietnam.  He stated that the pressure of clothing or certain 
body movements produced discomfort at the site of his two 
left thigh scars, as well as some numbness.  The veteran 
testified he was not hit in the area of the right ischium but 
that fragments had moved to that area and he had discomfort  
and radiating pain with movement in that area.  He and his 
representative indicated there was no scarring in the area of 
the right ischium, consistent with examination reports.  The 
veteran continued to argue that he had incurred trauma to his 
right hip, to include a fracture and that such caused his 
pain and discomfort. 

Here the Board notes that the veteran's contentions may 
reasonably be construed as his intent to continue pursuit of 
a separate award of service connection for hip disability 
particularly insofar as the records in the existing claims 
file do not tend to document that the veteran, in fact, has 
any right ischium scarring.  Thus, the full nature of the 
RO's service connection grant is unclear.  The questions of 
entitlement to an increased rating and separate service 
connection for a right hip disability are inextricably 
intertwined.  The Court has held that VA must develop all 
issues which are reasonably raised from a liberal reading of 
the entire record, where these issues are inextricably 
intertwined with the issues on appeal, Myers v. Derwinski, 
1 Vet. App. 127 (1991), and that all inextricably intertwined 
matters must be adjudicated by the VA prior to any 
determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).  In this 
case, moreover, clarification of the scope of the RO's 
service connection grant is necessary.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should schedule the veteran 
for a VA examination.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review before the examination.  The 
examiner is requested to identify the 
location, size and appearance of any 
scarring located on the left thigh and/or 
the right ischium/hip area.  Specifically 
the examiner is requested to identify 
whether existing left thigh scarring is 
tender, painful, poorly nourished, with 
repeated ulceration and/or productive of 
disability of function of the part 
affected.  The examiner should 
specifically confirm or refute the 
presence of any scarring on the right 
ischium/hip area, and, if such is 
identified, discuss whether it is 
symptomatic and productive of disability, 
as described above.  The examiner is 
further requested to identify the nature 
and degree of any existing impairment of 
left thigh or right hip muscle or joint 
functions and state whether such are 
likely related to the veteran's period of 
service and injuries incurred therein.  
The examiner is requested to state 
whether there is a retained fragment in 
the veteran's right hip area, and, if so, 
comment as to the origin of such 
fragment.  In so doing, the examiner is 
requested to include discussion of the 
whether any fragment may have migrated 
from the veteran's left thigh/groin area.  
The rationale for all opinions should be 
provided.

3.  The RO should clarify the scope of 
the current service connection grant 
pertinent to the right ischium/left 
thigh.  The RO should also adjudicate the 
matter of entitlement to service 
connection for a right hip disability and 
provide notice to the veteran of the 
decision and his appellate rights.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to separate 
evaluations for left thigh and right 
ischium/hip manifestations, with 
discussion of all potentially applicable 
diagnostic codes under 38 C.F.R. Part 4 
(1999), 38 C.F.R. § 4.14 (1999) and 
Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mary M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals

 

